Case 4:17-cv-13292-LVP-EAS ECF No. 122-2 filed 02/27/20   PageID.2839   Page 1 of 4




                        Exhibit B
Case 4:17-cv-13292-LVP-EAS ECF No. 122-2 filed 02/27/20                     PageID.2840        Page 2 of 4




  James O’Keefe’s tweets mentioning Randi Weingarten:


      •   . @rweingarten we are coming for you! @AFTunion @UFT #tcot 1
      •   Watch my banner to find out whose face or faces will be revealed in our new video tomorrow!
          Stay tuned! @rweingarten2
      •   @Project_Veritas has the attention @rweingarten pres of @AFTunion. She'll need a new PR
          team for what's coming next. 3
      •   Hey @rweingarten @AFTunion, you have no idea what's coming next. Stay tuned! 4
      •   UNBELIEVABLE footage: Teacher Union President says “it’s his job” to “reverse it onto the kid.”
          “Bend the truth,” “protect the worst teachers.” Go ahead @rweingarten — defend this. Spin it.
          Go and ahead and try. 5
      •   Oh no big deal just the fact that Randi Weingarten tried to prevent us from publishing abuses
          inside Teachers Union and a Federal Judge OVERRULED her. 6
      •   First Union President suspended, another one featured in video tomorrow morning. Now that
          Veritas has drawn first blood, @rweingarten— what are you going to do? Issue more
          restraining orders? We have so many tapes! 7
      •   What's wrong @rweingarten? Are you mad because we exposed @AFTunion too? 8
      •   The legal action (we won) that @AFTunion took against us implies that @rweingarten really
          wants to keep something from the public. @washingtonpost @nytimes @cnn, care to
          investigate, or shall we? 9
      •   This is the video that Randi Weingarten and @AFTunion tried to get the courts to stop us from
          publishing. (Why?) Fortunately journalism is protected by #1A, and their union's hidden
          conduct, getting an alleged child molester a payoff, can be exposed. 10

  1
    James O’Keefe (@JamesOKeefelll), Twitter (June 22, 2016, 2:48 PM),
  https://twitter.com/JamesOKeefeIII/status/745689999589376000
  2
   James O’Keefe (@JamesOKeefelll), Twitter (June 21, 2016, 12:21 PM),
  https://twitter.com/JamesOKeefeIII/status/745290584827494400
  3
    James O’Keefe (@JamesOKeefelll), Twitter (June 17, 2016, 6:03 PM),
  https://twitter.com/JamesOKeefeIII/status/743927072888885248
  4
    James O’Keefe (@JamesOKeefelll), Twitter (June 17, 2016, 6:00 PM),
  https://twitter.com/JamesOKeefeIII/status/743926305499021312
  5
    James O’Keefe (@JamesOKeefelll), Twitter (May 2, 2018, 10:49 AM),
  https://twitter.com/JamesOKeefeIII/status/991691228969304065
  6
    James O’Keefe (@JamesOKeefelll), Twitter (Dec. 27, 2017, 7:54 PM),
  https://twitter.com/JamesOKeefeIII/status/946182465319825415
  7
    James O’Keefe (@JamesOKeefelll), Twitter (May 2, 2018, 11:17 PM),
  https://twitter.com/JamesOKeefeIII/status/991879419491897344
  8
    James O’Keefe (@JamesOKeefelll), Twitter (Oct. 22, 2016, 7:28 PM),
  https://twitter.com/JamesOKeefeIII/status/789971721579143168
  9
    James O’Keefe (@JamesOKeefelll), Twitter (Dec. 27, 2017, 5:55 PM),
  https://twitter.com/JamesOKeefeIII/status/946152503695106049
  10
     James O’Keefe (@JamesOKeefelll), Twitter (May 9, 2018, 7:55 AM),
  https://twitter.com/JamesOKeefeIII/status/994184022430486528
Case 4:17-cv-13292-LVP-EAS ECF No. 122-2 filed 02/27/20                       PageID.2841        Page 3 of 4



       •   Right now, @aftmichigan is trying to obtain a TRO to restrict our #1A rights by preventing us
           from disclosing unflattering video of their members. Two @NJEA union presidents have been
           suspended this week. Scared of the truth, @rweingarten? 11
       •   AFT Michigan Motion DENIED by Federal Judge! Why exactly did @rweingarten and Michigan
           AFT work so hard to protect a wrongdoer and silence us at the expense of families who deserve
           to know what’s really going on in teachers union’s offices? 12
       •   Power tends to corrupt and absolute power corrupts absolutely. Pay attention to what this
           Democratic Senate President is saying, @rweingarten. Covering up child abuse is anathema to
           all Americans. 13
       •   Today is a great victory for @Project_Veritas and the First Amendment. The real question is,
           why does @rweingarten and @aftmichigan want to silence me so much? What are they hiding?
           - Read more: 14
       •   Aren't you curious what Randi Weingarten is hiding, Ken? Would the NY Times investigate
           Michigan AFT? 15
       •   Here's the short version of what we just filed in US District Court in order to halt @aftmichigan
           @AFTunion attempts to restrain our First Amendment rights. Hearing today at 1PM. In other
           words, @rweingarten is doing everything within her power to keep you from knowing the
           truth. 16
       •   Hey @rweingarten, you lost last time you tried to restrain our #1A rights. Why are you trying
           again? Are you hoping that your union presidents won't be suspended, like happened with two
           @NJEA presidents this week? 17
       •   Let this be a lesson to anyone who thinks they can make some frivolous claim to scare us–we
           are fearless and we will fight tooth and nail to expose the truth. We can not be silenced.
           @rweingarten @aftmichigan 18
       •   Hey @rweingarten, tell your good friend @HillaryClinton we say hello. We're investigating her
           too. #BirdsofAFeather 19

  11
     James O’Keefe (@JamesOKeefelll), Twitter (May 4, 2018, 1:26 PM),
  https://twitter.com/JamesOKeefeIII/status/992455483243073537
  12
      James O’Keefe (@JamesOKeefelll), Twitter (May 8, 2019, 3:03 PM),
  https://twitter.com/JamesOKeefeIII/status/993929362062929921
  13
     James O’Keefe (@JamesOKeefelll), Twitter (May 7, 2018, 5:21 PM),
  https://twitter.com/JamesOKeefeIII/status/993601837679955968
  14
     James O’Keefe (@JamesOKeefelll), Twitter (Dec. 27, 2017, 4:32 PM),
  https://twitter.com/JamesOKeefeIII/status/946131633077354501
  15
     James O’Keefe (@JamesOKeefelll), Twitter (Dec. 28, 2017, 12:07 PM),
  https://twitter.com/JamesOKeefeIII/status/946427503291326465
  16
     James O’Keefe (@JamesOKeefelll), Twitter (May 7, 2018, 10:04 AM),
  https://twitter.com/JamesOKeefeIII/status/993491690118885378
  17
     James O’Keefe (@JamesOKeefelll), Twitter (May 4, 2018, 2:03 PM),
  https://twitter.com/JamesOKeefeIII/status/992464657406464002
  18
     James O’Keefe (@JamesOKeefelll), Twitter (Dec. 27, 2017, 4:57 PM),
  https://twitter.com/JamesOKeefeIII/status/946137931240132608
  19
    James O’Keefe (@JamesOKeefelll), Twitter (June 17, 2016, 6:12 PM),
  https://twitter.com/JamesOKeefeIII/status/743929383124099072
Case 4:17-cv-13292-LVP-EAS ECF No. 122-2 filed 02/27/20                      PageID.2842        Page 4 of 4



       •   Who would like to see what @rweingarten and @AFTunion are hiding 2018? I know I sure
           would! 20
       •   Hey @rweingarten Looks like the Democrat governor and Senate leader are both calling for
           investigations in NJ. Are you prepared for the same as we move from @NJEA to @AFTunion
           locations? 21
       •   We must be effective at upsetting @rweingarten if you people are playing the debunked white
           supremacy card. https://twitter.com/youranonglobal 22
       •   So exactly why, @rweingarten @aftmichigan & @AFTunion, did you go to such great lengths in
           federal court to block our ability to publish this video? The public really deserves to know.23
       •   Here is our new video that exposes more corruption & abuse w/in teachers unions.
           http://projectveritas.com/2016/06/28/teachers-union-president-to-kids-i-will-kick-your-fg-ass/
           @NEAToday @AFTunion @rweingarten 24
       •   No doubt @rweingarten called @davidbrockdc , @EricBoehlert , said "release the oppo file"
           @pamela_vogel bc of THIS 25




  20
     James O’Keefe (@JamesOKeefelll), Twitter (Dec. 27, 2017, 5:37 PM),
  https://twitter.com/JamesOKeefeIII/status/946148170857418752
  21
      James O’Keefe (@JamesOKeefelll), Twitter (May 13, 2018, 2:56 PM),
  https://twitter.com/JamesOKeefeIII/status/995739587933818881
  22
     James O’Keefe (@JamesOKeefelll), Twitter (June 30, 2016, 2:01 PM),
  https://twitter.com/JamesOKeefeIII/status/748577297880408064
  23
     James O’Keefe (@JamesOKeefelll), Twitter (May 9, 2018, 8:10 AM),
  https://twitter.com/JamesOKeefeIII/status/994187893001289728
  24
     James O’Keefe (@JamesOKeefelll), Twitter (June 28, 2016, 1:03 PM),
  https://twitter.com/JamesOKeefeIII/status/747837907990355968
  25
     James O’Keefe (@JamesOKeefelll), Twitter (June 23, 2016, 6:20 PM),
  https://twitter.com/JamesOKeefeIII/status/746105645649190912
